IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                            No. 01-31222
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,

                                                  versus

ALLEN NICHOLAS TASSIN,

                                                                                      Defendant-
Appellant.

                         ----------------------------------------------------------
                            Appeal from the United States District Court
                                 for the Eastern District of Louisiana
                                    USDC No. 01-CR-70-ALL-N
                         ----------------------------------------------------------
                                              May 20, 2002

Before JOLLY, WIENER and STEWART, Circuit Judges:

PER CURIAM:*

        Allen Nicholas Tassin appeals his conviction for kidnaping and use and carrying of a firearm

in relation to that crime. Tassin argues that the district court plainly erred by failing to admonish the

jury following a juror’s comment on his failure to testify. See United States v. Griffith, 118 F.3d 324,

325-26 (5th Cir. 1997). The reference to the failure to testify was spontaneous, it was a single



        *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
occurrence, Tassin’s exculpatory story discounting the credibility of the primary witnesses against

him was nonexistent, and the evidence that the victims did not consent to being transported across

state lines is overwhelming. In failing to admonish the jury, the district court error, if any, was

harmless. Chapman v. United States, 547 F.2d 1240, 1249-50 (5th Cir. 1977).

        Tassin argues that the district court abused its discretion in allowing the Government to

present expert testi mony. United States v. Williams, 822 F.2d 512, 516 (5th Cir. 1987). As the

district court concluded in denying Tassin’s motion for a new trial on this point, any evidence

regarding Tassin’s motive in set ting fire to the car was inconsequential in the face of the

overwhelming direct evidence of the kidnaping. Tassin has not shown reversible error with respect

to this issue.

        Tassin argues that the district court abused its discretion by not allowing him to present

evidence of specific acts to show that a victim, called as a defense witness, was not credible. The

record is clear that the witness made a false police report and did not have a reputation for being

truthful. Tassin has not shown that evidence of specific acts would not be simply cumulative of

established facts. See United States v. Greer, 939 F.2d 1076, 1096-97 (5th Cir. 1991), related

portion reinstated, 968 F.2d 433, 434 (5th Cir. 1992) (en banc).

        AFFIRMED.